UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December12, 2007 CALPINE CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-12079 77-0212977 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 50 West San Fernando Street, San Jose, California95113 717 Texas Avenue, Houston, Texas77002 (Addresses of principal executive offices and zip codes) Registrant’s telephone number, including area code:(408) 995-5115 (Former name or former address if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) TABLE OF CONTENTS ITEM7.01—REGULATION FD DISCLOSURE ITEM9.01—FINANCIAL STATEMENTS AND EXHIBITS SIGNATURES EXHIBIT INDEX EXHIBIT 99.1 1 ITEM 7.01 — REGULATION FD DISCLOSURE On December12, 2007, Calpine Corporation issued the press release attached as Exhibit 99.1 hereto. ITEM 9.01 — FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits 99.1 Calpine Corporation Press Release Dated December12, 2007. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CALPINE CORPORATION By: /s/Charles B. Clark, Jr. Charles B. Clark, Jr. Senior Vice President and Chief Accounting Officer Date:December13, 2007 3 EXHIBIT INDEX Exhibit Description 99.1 Calpine Corporation Press Release Dated December12, 2007. 4
